Citation Nr: 0433705	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-20 370A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 14, 1990, Board decision denying an increased rating 
from 50 percent for an anxiety neurosis with secondary drug 
dependence prior to September 1, 1989, and denying an 
increased rating for anxiety neurosis with secondary drug 
dependence from 30 percent beginning September 1, 1989.  

(The issues of entitlement to an earlier effective date than 
January 4, 1995, for a 100 percent rating for generalized 
anxiety disorder, and whether there was CUE in a February 
1971 rating decision which granted service connection and 
assigned a 10 percent rating for generalized anxiety disorder 
are the subject of a separate decision which is being issued 
concurrently)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a motion by the veteran seeking a 
reversal of the Board's December 1990 decision on the grounds 
of CUE.


FINDINGS OF FACT

1.  The December 1990 Board decision denying an increased 
evaluation from 50 percent for anxiety neurosis with 
secondary drug dependence for the period prior to September 
1, 1989, correctly applied existing statutes and regulations 
and was supported by evidence then of record.  

2.  The December 1990 Board decision denying an increased 
evaluation from 30 percent for anxiety neurosis with 
secondary drug dependence for the period beginning September 
1, 1989, correctly applied existing statutes and regulations 
and was supported by evidence then of record.  





CONCLUSIONS OF LAW

1.  The December 1990 Board decision denying an increased 
evaluation from 50 percent for anxiety neurosis with 
secondary drug dependence for the period prior to September 
1, 1989, was not CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1403, 20.1404 (2003).

2.  The December 1990 Board decision denying an increased 
evaluation from 30 percent for anxiety neurosis with 
secondary drug dependence for the period beginning September 
1, 1989 was not CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a February 1971 rating decision, the RO granted service 
connection for anxiety and assigned a 10 percent rating.  

In a March 1976 rating decision, the RO increased the 
veteran's psychiatric disability rating to 30 percent.  

In a July 1978 rating decision, the RO reduced the veteran's 
psychiatric rating to 10 percent.  

In a March 1983 rating decision, the RO increased the 
veteran's psychiatric disability rating to 30 percent.  

In a January 1986 decision, the Board denied an increased 
rating for anxiety neurosis with secondary drug dependence 
from 50 percent disabling.  

In June 1986, the veteran submitted a copy of a Court order 
regarding a 4 1/2-year sentence for a drug-related offense 
during the mid-1980s.  

The veteran underwent a VA psychiatric examination in July 
1986.  The examiner could not observe any evidence of 
abnormal psychomotor activity or mannerisms.  The veteran was 
relevant, but only on direct interviewing.  His insight was 
extremely poor.  Diagnosis was paranoid personality, with 
drug dependence, by history.  

The psychologist, Dr. D.C., submitted a statement in November 
1986.  He commented that he could not see how the veteran 
could sustain competitive employment.  Diagnoses were bipolar 
disorder, substance abuse disorder and PTSD.  

The veteran was afforded a hearing at a VA regional office in 
November 1986.  He testified that he was discharged from the 
Post Office in 1983.  He stated that he did not have friends.  
He testified that the last time he took medication was in 
1983.  

A police report shows that the veteran was charged with 
operating a motor vehicle while intoxicated in early January 
1987.  The veteran was hospitalized the next day at a VA 
hospital for alcohol abuse/dependency.
 
Dr. D. C. submitted a statement in February 1987.  He 
commented that the veteran's mental illness so adversely 
affected him that he was truly in virtual isolation from the 
community, and his own family.  He further stated that the 
veteran's illness totally incapacitated him to the extent 
that he was demonstrably unable to secure or retain 
employment.  

The veteran underwent a psychological evaluation while in 
jail in August 1987.  The examiner noted that the veteran was 
coherent with appropriate affect.  The veteran denied feeling 
depressed.  Impression was antisocial personality and 
substance abuse by history.  

The veteran underwent a VA psychological evaluation in 
November 1988.  His speech lacked relevant content.  His 
ability to function socially was likely limited due to his 
suspicious and hypersensitive nature.  He was not 
experiencing hallucinations and his paranoid ideation was not 
of a delusional nature.  His oddities of speech were not 
severe enough to warrant a diagnosis of schizophrenia.  The 
examiner stated that the veteran may have been functioning at 
a better level than he may have been previously.  It was 
noted that he had steady employment.  Diagnostic impressions 
were alcohol and polydrug abuse.

A court order was submitted from 1989 showing that the 
veteran was restrained from having contact with his wife.  

A VA hospital summary was submitted for the period March 
1989.  He stated that he had mood swings all of the time.  He 
was oriented to time, place, and person.  His memory for 
recent and past events was good.  He was pleasant and 
friendly, without showing any objective evidence of anxiety.  
He did not show clinical evidence of substance intoxication 
or withdrawal from any substance.  Under clinical impression, 
the examiner wrote that the veteran did not meet the 
diagnostic criteria for panic disorder or a generalized 
anxiety disorder.  The examiner stated that the veteran had 
clear-cut paranoid ideas, which were no delusional and were 
consistent with the diagnosis of paranoid personality 
disorder.  The examiner expected the veteran to have 
difficulties dealing with other people.  The examiner 
commented that the veteran experienced mood swings, but the 
symptoms did not warrant a diagnosis of bipolar disorder.  
The veteran did not have enough symptomatology to warrant the 
diagnosis of PTSD.  There was no evidence of cognitive 
dysfunction.  The veteran was not psychotic and did not show 
any behavior suggestive of psychosis.  

In May 1989, the RO proposed to reduce the veteran's rating 
from 50 percent to 30 percent, effective September 1, 1989.  

In December 1990, the Board denied an increased evaluation 
from 50 percent for an anxiety neurosis with secondary drug 
dependence prior to September 1, 1989, and denied an 
increased evaluation from 30 percent for anxiety neurosis 
with secondary drug dependence for the period beginning 
September 1, 1989.  

In the December 2002 motion for CUE, the appellant alleged 
that service medical records were incomplete, and showed that 
the veteran was unemployable.  The appellant alleged that VA 
violated its duty to assist.  It was alleged that the initial 
VA examination after service conducted on December 9, 1970, 
did not have the complete service medical records.  


Analysis

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 see 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159), are not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).   

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2003).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error. See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

As noted above, the determination of whether there was CUE in 
a Board decision must be based on the record and the law that 
existed at the time of that Board decision.

It is noted that the psychiatric rating criteria were changed 
on February 3, 1988.  The general rating formula for 
psychoneurotic disorders prior to February 3, 1988, was as 
follows:  

A 30 percent rating was applied for anxiety neurosis when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and with psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 50 percent 
rating was applied for anxiety neurosis when the ability to 
establish or maintain effective or favorable relationships 
with people is substantially impaired and with psychoneurotic 
symptoms so reducing the reliability, flexibility and 
efficiency levels as to result in severe industrial 
impairment.  A 70 percent rating was applied when the ability 
to establish and maintain effective or favorable 
relationships with people is seriously impaired and there are 
psychoneurotic symptoms of such severity and persistence that 
there is pronounced impairment in the ability to obtain or 
retain employment.  A 100 percent rating was applied when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in the profound 
retreat from mature behavior and if demonstrably unable to 
obtain or retain employment is evaluated as 100 percent 
disabling. 38 U.S.C. § 355; 38 C.F.R. § Part 4, Diagnostic 
Code 9411, effective prior to February 3, 1988.

The psychiatric rating criteria effective February 3, 1988, 
were as follows:  Under the General Rating Formula for 
Psychoneurotic disorders under Diagnostic Code 9411, 
effective February 3, 1988, through November 6, 1996, a 30 
percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability evaluation encompassed situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and where psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation was to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment. 38 C.F.R. Part 4, Codes 9400 and 
9411, effective February 3, 1988.  This rating criteria set 
forth three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411. See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The veteran's primary argument regarding why there was CUE in 
the December 1990 Board decision is that service medical 
records were incomplete, and showed that the veteran was 
unemployable.  However, even if there were missing service 
medical records that did show that the veteran's level of 
disability was greater than originally thought back in the 
1960s, the most important evidence was the evidence from the 
rating period on appeal, in this case evidence from 1986 to 
December 1990.  

The evidence from the rating period on appeal shows that 
there was a reasonable basis for the Board's 1990 denial of 
an increased rating from 50 percent for the period prior to 
September 1, 1989, and denial of an increased rating from 30 
percent for the period beginning September 1, 1989.  Although 
the psychologist Dr. D.C. wrote in November 1986 and February 
1987 that the veteran could not sustain or retain employment 
because of his psychiatric disability, the veteran's 
condition improved during the rating period.  At a November 
1988 psychological evaluation, the examiner noted that the 
veteran may have been functioning at a better level than he 
previously had and that he had steady employment.  Similarly, 
when he was hospitalized at the VA in March 1989, the veteran 
was oriented to time, place, and person, his memory was good, 
and he did not show any objective evidence of anxiety.  The 
examiner specifically commented that the veteran did not meet 
the diagnostic criteria for panic disorder or generalized 
anxiety disorder.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the post service 
evidence are arguably plausible is insufficient to establish 
clear and unmistakable error.  In conclusion, the Board finds 
that there was no CUE with respect to application of 
statutory or regulatory provisions.  This determination is 
made even when the general rating formula are considered for 
both the periods before and after February 3, 1988.  It is 
also noted that pursuant to 38 C.F.R. § 3.105(e) (1990), when 
the RO reduced the veteran's disability rating from 50 
percent to 30 percent, in a May 1989 rating decision, the RO 
notified the veteran at his latest address of record of the 
contemplated action and gave him 60 days to present 
additional evidence regarding the question of his rating 
being reduced.  

Even though the RO granted a total rating for generalized 
anxiety disorder with secondary drug dependence in a 
September 1999 rating decision, the RO granted the total 
rating because of opinions obtained after the December 1990 
decision.  In particular, an October 1998 VA examination 
showed that the veteran's psychiatric disability had 
increased in severity.  However, the decision of 1990 must be 
judged on the basis of the evidence that was available in 
1990.  Thus, while the October 1998 VA examination 
established a basis for the grant of a total disability 
rating, that item of evidence is not for consideration in 
resolving the question of whether there was CUE in the 
December 1990 decision.  

In conclusion, the correct facts were before the Board in 
December 1990, and the file shows that the Board properly 
considered the evidence and law when making its decisions.  
Considering the evidence available at the time of the Board 
decisions, and governing law and regulations, a review of the 
case does not compel a conclusion (to which reasonable minds 
could not differ), that increased ratings should have been 
granted.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the December 1990 Board decision.  38 C.F.R. 
§ 20.1403 (2002).

The veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b).  That is to say, the veteran's motion 
is based upon more than non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error.  Since the 
veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b), it is determined that Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000), does not 
apply to the veteran's claim.  



ORDER

The motion for revision of the December 1990 Board decision 
on the basis of CUE is denied.




                       
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



